Citation Nr: 0307161	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  00-16 443	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for disability manifested 
by numbness of the right leg.  

(The issue of entitlement to service connection for a sinus 
condition will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision that, inter alia, denied service connection for 
sinusitis, for loss of smell, and for numbness of the feet 
and arms.  In February 2000, the veteran filed a notice of 
disagreement with the denial of service connection for a 
sinus condition, for loss of smell, and for numbness of the 
right leg.  The RO issue a statement of the Case in March 
2000, and the veteran filed a substantive appeal, perfecting 
his appeal as to the issues identified above, later that 
month.  

The veteran testified during a hearing before an RO hearing 
officer in April 2000; a copy of the transcript of that 
hearing is of record.  The veteran also requested Board 
hearings at the RO, and in Washington, D.C.  However, in July 
2001, he withdrew his request for a Board hearing.   

In August 2001, the Board remanded the issues on appeal to 
the RO for further development and adjudication.  After 
accomplishing some of the requested development, in February 
2003, the RO granted service connection for, inter alia, a 
loss of the sense of smell; hence, that matter is no longer 
before the Board.  However, the RO continued the denials of 
the other two claims for service connection; hence, those 
matters have been returned to the Board for further appellate 
consideration.    

The Board's decision on the claim for service connection for 
a disability manifested by numbness of the right leg is set 
forth below.  However, the Board is undertaking additional 
development on the issue of entitlement to service connection 
for a sinus condition pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903 codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for disability 
manifested by numbness of the right leg has been 
accomplished. 

2.  There are competent medical opinions to the effect that 
the veteran currently has right peroneal neuropathy that 
"could have" begun in service, and is "probably" due to an 
injury during military service.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for right peroneal neuropathy, claimed 
as right leg numbness, have been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West, 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim (38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)), as well as the duty to notify the 
claimant what evidence will be obtained by whom (38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for right leg 
numbness, has been accomplished. 

The December 1999 rating decision, the March 2000 Statement 
of the Case, and the June 2000 and February 2003 Supplemental 
Statements of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claims for service connection and the bases for the 
denial of the claims.  The Board remand of August 2001 and a 
RO letter of August 2001 further advised the veteran of the 
changes to the law brought about by the passage of the VCAA.  
Hence, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of 
September 1999 and August 2001) have been afforded 
opportunities to submit such information and evidence.  
Furthermore, via various RO correspondence, to include the 
September 1999 and August 2001 letters, which instructed the 
veteran to provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any outstanding VA treatment records, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The veteran and his representative provided 
argument in statements and a hearing transcript was 
associated with the claims file.  VA outpatient treatment 
records have been associated with the claims file, and, as 
indicated above, the RO has sought authorization to obtain 
any outstanding private outpatient treatment records.  The 
veteran was afforded a VA examination in March 2002.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.




Background

The veteran claims that he has right leg numbness due to an 
incident in service.  In particular, he alleges that he 
injured his leg while participating in "speed marches".  He 
reported that he was treated for the condition, provided 
medication and returned to duty.  Thereafter, he allegedly 
experienced right leg numbness several other times in service 
but did not seek medical treatment.  

His service medical records reveal that on entrance 
examination, there were no complaints or findings relative to 
any right leg numbness.  The only service medical records 
showing complaints of right leg numbness are from the Fort 
Knox Dispensary #5 in September 1960.  The note indicated 
that the veteran's right leg felt numb.  A part of the four-
line treatment note may read "no pathology found", but is 
largely illegible.  A June 1963 separation examination did 
not reveal complaints or findings of any residuals of right 
leg numbness.  

The veteran filed his claim for service connection for right 
leg numbness in August 1999.  He noted in a statement 
submitted in August 2001 that since September 1998, all 
treatment for the condition was through the VA medical 
centers in Clarksburg, West Virginia and Pittsburgh, 
Pennsylvania.  

Associated with the claims file are private outpatient 
treatment records from 1977 to 1983 relating to a cervical 
spine injury as a result of an automobile accident.  
Examination reports do not show complaints or treatment for 
any right leg neurological disorder.  Additionally, private 
treatment records from 1987 to 1994 are silent for complaints 
or treatment for a right leg neurological disability.  

VA outpatient treatment records from 1996 to 2002 include a 
February 2001 record in which the veteran complained of 
bilateral heel pain.  He was advised to wear lace up shoes to 
avoid incidence of Achilles tendonitis.  

In April 2001, he was referred for a physical therapy 
evaluation to determine whether he had bilateral shin 
splints.  The veteran reported that he had pain since 
military service.  He had daily pain due to prolonged 
standing and working as a barber.  He showed generalized 
soreness and tenderness along the bilateral tibias, with the 
right more severe than the left.  He had full knee and ankle 
range of motion but very exaggerated arches.  He was assessed 
with chronic shin splints.  

In August 2001, the veteran reported right leg numbness and 
weakness in the anterior tibialis muscle with foot drop.  He 
reported occasional tripping over his right foot.  He 
complained that he had this condition since service but it 
worsened over the past six months.  The examiner noted the 
veteran's record of right leg numbness in service and opined 
that the condition "could have begun back then".  After 
examination, the examiner noted that the veteran might have a 
combination arteriovascular and neurological problem in the 
right leg.  The assessment was peripheral neuropathy versus 
vasculopathy and claudication.  He was scheduled to undergo 
further testing.  

He was seen for an electromyography study (EMG) in September 
2001.  He reported that he had right foot weakness for the 
past thirty years.  He also described soreness along the 
right tibial region and intermittent numbness.  The EMG was 
interpreted to show electrodiagnostic evidence of a right 
common peroneal mononeuropathy.  The lesion was mild to 
moderate in severity and chronic in onset.  

The veteran underwent VA examination in March 2002, during 
which he reported the history of injury to his right leg 
during "speed marches".  He reported that he was unable to 
pick up his right foot at that time and would be off work for 
as long as two weeks at a time.  He also suspected that he 
might have further injured the leg during parachute jumps in 
Germany.  Presently, he complained of difficulty picking up 
his right foot.  He wore a foot brace.  He had some numbness 
involving anterolateral aspect of the right leg.  The 
examiner noted that the veteran had a partial foot drop.  He 
appeared to have impairment of the right peroneal nerve.  The 
impression was right peroneal neuropathy.  The examiner 
opined that the right peroneal neuropathy was probably 
related to old injuries that he sustained in the military 
service.  

Finally, in June 2002, the same VA examiner who conducted the 
March 2002 examination submitted a letter to the RO wherein 
he recited medical evidence in the veteran's claims file 
pertinent to his claim for service connection.  He noted that 
while it was difficult to identify the exact cause of 
neurological impairments, it remained his opinion that right 
peroneal neuropathy was probably related to injuries incurred 
in the military service. 

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002).  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After considering the evidence of record in light of the 
above criteria, and affording the veteran the benefit of the 
doubt, the Board finds that service connection for right 
peroneal neuropathy, claimed as numbness of the right leg, is 
warranted.  

The competent medical evidence shows that, despite the fact 
that there were no findings of leg disability at separation 
from service, his service medical records do reflect that he 
was seen with complaints of right leg numbness in service.  
Although there is also no medical evidence of diagnosis of or 
treatment for any right leg problems for many years after 
service discharge, the record does include medical evidence 
that tends to establish a nexus between the veteran's 
currently diagnosed right peroneal neuropathy and his 
military service.  In this regard, an August 2001 VA examiner 
offered that the veteran's disability "could have begun" in 
service, and a March 2002 VA examiner opined that the 
disability is "probably" related to an injury sustained in 
service.  These opinions tend to establish a nexus between 
the veteran's claimed peroneal neuropathy and service.  The 
Board also notes that the claims file includes diagnoses of 
bilateral shin splints; however, there is no competent 
medical opinion that contradicts either of the above-
referenced opinions.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Under the circumstances of this 
case, and with resolution of all reasonable doubt in the 
veteran's favor, the Board determines that service connection 
for right peroneal neuropathy, claimed as right leg numbness, 
is warranted.   


ORDER

Service connection for right peroneal neuropathy, claimed as 
right leg numbness, is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

